Third District Court of Appeal
                               State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1314
                        Lower Tribunal No. 20-8089
                           ________________


      Bal Harbour Tower Condominium Association, Inc.,
                                  Appellant,

                                     vs.

                             Martin Bellorin,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, David C. Miller, Judge.

      Cole, Scott & Kissane, P.A., and Therese A. Savona (Orlando), for
appellant.

     Tenenbaum Law Group, PLLC and Jason Tenenbaum, for appellee.


Before SCALES, HENDON and LOBREE, JJ.

     LOBREE, J.

     In this premises liability action brought by Martin Bellorin for an injury
he incurred while employed as a valet by American Parking Systems, Inc.

(“APS”), the defendant Bal Harbour Tower Condominium Association, Inc.

(the “association”) appeals a nonfinal order denying its motion for final

summary judgment and determining that it is not entitled to workers’

compensation immunity.      Because the association had a contractual

obligation under the relevant declaration of condominium to provide valet

services and sublet that obligation to APS, we conclude that the association

was Bellorin’s statutory employer under section 440.10(1)(b), Florida

Statutes (2021). The association is therefore entitled to statutory employer

immunity under workers’ compensation law. Accordingly, we reverse the

order denying the association’s motion for final summary judgment on the

ground of workers’ compensation immunity, and remand for further

proceedings.

                             BACKGROUND

     The Bal Harbour Tower Condominium was established under chapter

718, Florida’s Condominium Act, by recording its declaration of

condominium. See § 718.104(2), Fla. Stat. (Supp. 1990). Section 8 of the

declaration of condominium is entitled “Ownership of Common Elements and

Restrictions Thereto,” and relevantly includes a subsection addressing

parking spaces:



                                     2
                  c. Automobile Parking Spaces - The parking
           areas of the condominium contain Two Hundred Fifty
           Six (256) individual parking spaces . . . . No guests,
           employees, invitees, servants or agents of unit
           owners shall ever self-park an automobile in the
           parking areas of the condominium even if said
           parking space has been assigned to the unit owner
           by the developer. Valet parking service shall be
           available and shall provide for not only the parking of
           all unit owners’ automobiles but also parking for
           owners’ second vehicles, if any, and vehicles of
           guests, invitees and the authorized lessees of the
           unit -owner. In addition thereto, parking valet service
           shall provide for developer parking for prospective
           unit purchasers and such other parties as the
           developer may reasonably determine, so long as
           developer has units for sale.

                  The association, through its directors and
           officers, shall and it is hereby authorized to, contract
           for the parking needs of the condominium unit
           owners and their lessees, guests and invitees and
           employees so as to provide a doorman and valet
           parking service at all times. The charge for the
           doorman and valet parking service shall be a
           common expense of the condominium and not a
           charge against those specific unit owners requesting
           such service. . . .

                 All unit owners, their lessees, guests and
           invitees shall use and be subject to “valet parking”
           rules and regulations promulgated from time to time
           by the board of directors in connection with same.

The association entered into a contract with APS to manage and operate

valet parking services at the Bal Harbour Tower Condominium. The contract

required APS to maintain workers’ compensation insurance, and the record



                                      3
shows that APS acquired that coverage.

      Bellorin worked for APS as a valet at the Bal Harbour Tower

Condominium. Bellorin’s duties included carrying luggage to condominium

units. While he was delivering luggage, Bellorin was injured when a plastic

panel fell from the ceiling of the service elevator and hit his head. Bellorin

subsequently filed suit against the association alleging negligence based on

premises liability and seeking damages for his injury.

      The association moved for final summary judgment, asserting that it

was Bellorin’s statutory employer pursuant to section 440.10(1)(b) because

it sublet to Bellorin’s employer, APS, its contractual obligation to provide

valet services to unit owners. As such, the association claimed it was entitled

to workers’ compensation immunity from civil liability under section 440.11,

Florida Statutes (2021). Bellorin responded that the association was not his

statutory employer because it was not contractually obligated to provide valet

services, and that, as a statutory entity, the association’s “duty to provide

tasks” arises only by statute. After a hearing, the trial court denied the

association’s motion for final summary judgment, finding that “Worker’s

Compensation Immunity does not apply to the [association] in this case

because the Declaration of Condominium and By-Laws are not a contract,

and therefore, do not impose a contractual obligation upon the [association]



                                      4
to provide valet parking services.” This appeal followed. 1

                         STANDARD OF REVIEW

      We review a trial court’s summary judgment order determining that a

party is not entitled to workers’ compensation immunity as a matter of law de

novo. See Tampa Elec. Co. v. Gansner, 327 So. 3d 1281, 1283 (Fla. 2d DCA

2021); St. Lucie Falls Prop. Owners Ass’n v. Morelli, 956 So. 2d 1283, 1284

(Fla. 4th DCA 2007).

                                 ANALYSIS

      As below, the association argues that under the condominium’s

governing documents, specifically, the declaration of condominium, it has a

contractual obligation to provide valet services to unit owners at the Bal


1
  Because the face of the order shows that the trial court determined the
association was not entitled to workers’ compensation immunity as a matter
of law, we have jurisdiction to review the nonfinal order denying summary
judgment under Florida Rule of Appellate Procedure 9.130(a)(3)(C)(v)
(authorizing appeals from nonfinal orders that “determine . . . as a matter of
law, a party is not entitled to workers’ compensation immunity”). See Fla.
Highway Patrol v. Jackson, 288 So. 3d 1179, 1182, 1184 (Fla. 2020); Miami–
Dade Cnty. v. Pozos, 242 So. 3d 1152, 1156 (Fla. 3d DCA 2017) (explaining
that nonfinal orders denying summary judgment on a claim of workers’
compensation immunity are not appealable unless there is “a ‘determination,
on the face of the order’ that the defendant, as a matter of law, is precluded
from asserting workers’ compensation immunity”); cf. Amcon Builders, Inc.
v. Pardo, 120 So. 3d 1254, 1254 (Fla. 3d DCA 2013) (dismissing appeal of
nonfinal order denying employer’s motion for summary judgment based on
workers’ compensation immunity where order “simply denie[d] a motion for
summary judgment based on insufficient evidence” and made “no
determination on the issue of workers’ compensation immunity”).

                                      5
Harbour Tower Condominium, such that it is entitled to workers’

compensation immunity as Bellorin’s statutory employer under section

440.10(1)(b). This subdivision provides:

            (b) In case a contractor sublets any part or parts of
            his or her contract work to a subcontractor or
            subcontractors, all of the employees of such
            contractor and subcontractor or subcontractors
            engaged on such contract work shall be deemed to
            be employed in one and the same business or
            establishment, and the contractor shall be liable for,
            and shall secure, the payment of compensation to all
            such employees, except to employees of a
            subcontractor who has secured such payment.
§ 440.10(1)(b). “For the association to be a contractor (and thus [Bellorin’s]

statutory employer) under section 440.10, it must show that it has a

contractual obligation to provide [valet] services to the unit owners,” Smith v.

Mariner’s Bay Condo. Ass’n, Inc., 789 So. 2d 1228, 1229 (Fla. 3d DCA

2001), and that it “sublet[ ] any part or parts of [the] contract work to a

subcontractor,” § 440.10(1)(b). See Mathis v. Sacred Heart Health Sys.,

Inc., 187 So. 3d 951, 952 (Fla. 1st DCA 2016); Miami Herald Publ’g. v. Hatch,

617 So. 2d 380, 382–84 (Fla. 1st DCA 1993). “To be considered a contractor

under section 440.10, [the association’s] ‘primary obligation in performing a

job or providing a service must arise out of a contract.’” Tampa Elec. Co.,

327 So. 3d at 1284 (quoting Sotomayor v. Huntington Broward Assocs. L.P.,

697 So. 2d 1006, 1007 (Fla. 4th DCA 1997)). See Smith, 789 So. 2d at


                                       6
1229 (“As a contractor, the association’s primary obligation in providing

security services to its residents must arise out of a contract.”). “Furthermore,

the ‘primary obligation’ refers to an obligation under the prime contract

between the contractor and a third party, not to any agreement between the

contractor and subcontractor.” Miami Herald Publ’g., 617 So. 2d at 383.

Notably, “[t]he contractual obligation may be either express or implied-in-

fact; however, it cannot be based on a duty purely imposed by statutory or

common law.”       Smith, 789 So. 2d at 1229 (citing Woods v. Carpet

Restorations, Inc., 611 So. 2d 1303, 1304 (Fla. 4th DCA 1992)).

      Here, there is record evidence that the association owed a contractual

obligation to third parties, i.e., unit owners, to provide valet services for them

as well as their guests, employees, invitees, servants or agents. This is so

because “[a] declaration [of condominium] operates as a contract among unit

owners and the association, outlining their respective rights and

responsibilities.” Williams v. Salt Springs Resort Ass'n, Inc., 298 So. 3d

1255, 1260 (Fla. 5th DCA 2020). Accord Cohn v. Grand Condo. Ass’n, Inc.,

62 So. 3d 1120, 1121 (Fla. 2011) (“A declaration of condominium possesses

‘attributes of a covenant running with the land’ and operates as a contract

among unit owners and the association, ‘spelling out mutual rights and

obligations of the parties thereto.’”) (emphasis added) (quoting Woodside



                                        7
Vill. Condo. Ass’n v. Jahren, 806 So. 2d 452, 456 (Fla. 2002)); Dimitri v.

Com. Ctr. of Miami Master Ass’n, Inc., 253 So. 3d 715, 718 (Fla. 3d DCA

2018) (“An association declaration is a contract . . . .”); 814 Prop. Holdings,

LLC v. New Birth Baptist Church Cathedral of Faith Int’l, Inc., 47 Fla. L.

Weekly D1500 (Fla. 3d DCA July 13, 2022); LEN-CG S., LLC v. Champions

Club Condo. Ass’n, Inc., 336 So. 3d 1245, 1248 (Fla. 5th DCA 2022).

      Although the statutory scheme set forth in the Condominium Act also

governs the legal rights and responsibilities of the association and unit

owners, see Woodside Vill. Condo. Ass’n, 806 So. 2d at 456 (“[B]ecause

condominiums are creatures of statute courts must look to the statutory

scheme as well as the condominium declaration and other documents to

determine the legal rights of owners and the association.”); Grove Isle Ass’n,

Inc. v. Grove Isle Assocs., LLLP, 137 So. 3d 1081, 1090 (Fla. 3d DCA 2014),

the association’s obligation here springs from the specific valet parking

regulation set forth in section 8(c.) of the declaration of condominium. The

Condominium Act does not obligate condominium associations to provide

valet services to unit owners. Thus, the association’s primary obligation to

provide valet services to the unit owners arose under a contract, the

declaration of condominium, and not from its general statutory duty to

manage and maintain the condominium property. Compare Roberts v. Gator



                                      8
Freightways, Inc., 538 So. 2d 55 (Fla. 1st DCA 1989) (holding that common

motor carrier should be treated as statutory employer because primary

obligation of carriage arose from contracts with customers, notwithstanding

carrier’s concurrent obligation to transport under federal regulations),

approved, 550 So. 2d 1117 (Fla. 1989), and Tampa Elec. Co., 327 So. 3d at

1284 (“Tampa Electric’s status as a statutory employer would not be

defeated by the existence of a regulatory obligation that overlaps with a

corresponding contractual obligation to maintain the equipment.” (citing id.)),

with Woods, 611 So. 2d at 1303 (holding, without discussing declaration of

condominium, that condominium association that entered into contract with

company to manage the condominium property was not a statutory employer

entitled to immunity from suit by injured employee of company because

obligation to “manage and maintain the condominium property . . . . is purely

statutory, not contractual”), and Smith, 789 So. 2d at 1230 (recognizing “that

an entity that has a contractual obligation, all or part of which is sublet to

another, is not exempt from being a statutory employer under section 440.10

merely because the performance of that obligation is regulated by statute,”

but holding that where record did not establish a contract between

association and unit owners for security services, condominium association

was not statutory employer in security guard’s suit for damages from slip and



                                      9
fall). The association, in turn, “sublet[ ]” this “contract work” to Bellorin’s

employer, APS. See § 440.10(1)(b), Fla. Stat. Therefore, because Bellorin’s

injury occurred while performing his duties as a valet for APS, the association

was Bellorin’s statutory employer under section 440.10(1)(b), and the

association was entitled to workers’ compensation immunity. See Miami-

Dade County v. Acosta, 757 So. 2d 539, 541 (Fla. 3d DCA 2000).

                               CONCLUSION

      As well-established Florida law provides that a declaration of

condominium operates as a contract, the trial court erred in finding that the

association did not have a contractual obligation to provide valet services to

unit owners under section 8(c.) of the declaration of condominium, thereby

determining that the association was not entitled to workers’ compensation

immunity as Bellorin’s statutory employer. See §§ 440.10(1)(b), .11, Fla.

Stat. Accordingly, we reverse the nonfinal order denying the association’s

motion for final summary judgment based on workers’ compensation

immunity and remand for further proceedings consistent with this opinion.

      Reversed and remanded.




                                      10